
	
		II
		111th CONGRESS
		2d Session
		S. 3560
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Mr. Schumer (for
			 himself, Mr. Menendez,
			 Mr. Lautenberg, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To instruct the Secretary of State to
		  designate the Pakistani Taliban as a foreign terrorist organization.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Combating the Pakistani Taliban Act of
			 2010.
		2.Designation of Pakistani Taliban as foreign
			 terrorist organization
			(a)FindingsCongress makes the following
			 findings:
				(1)The Pakistani Taliban is a murderous
			 organization that has taken credit for terrorist acts committed on United
			 States soil. Since 2001, the Pakistani Taliban has committed atrocities aimed
			 at nongovernmental organization workers, government officials, law enforcement
			 officials, and other innocent civilians.
				(2)The Government of Pakistan implicated the
			 Pakistani Taliban network in the December 2007 assassination of Benazir Bhutto,
			 and, in January 2008, the Central Intelligence Agency also confirmed its belief
			 in the involvement of the Pakistani Taliban in the assassination.
				(3)In a video recorded in April 2010, a
			 representative of the Pakistani Taliban indicated that the organization would
			 make cities in the United States a main target.
				(4)The Pakistani Taliban has made efforts to
			 combine forces with al Qaeda and other terrorist groups, threatening to extend
			 their reach and murderous acts. Despite unified efforts to degrade their
			 capabilities, the Pakistani Taliban have managed to expand their deadly
			 influence through alliances with a number of other militant groups, terrorist
			 organizations, and independent terrorist cells under their control.
				(5)On May 4, 2010, Faisal Shahzad was charged
			 in the failed Times Square bombing on May 1, 2010, and was indicted on 10
			 terrorism and weapons charges including attempted use of a weapon of mass
			 destruction. According to the indictment, the Pakistani Taliban provided
			 Shahzad with training and money for his planned attack.
				(6)The Pakistani Taliban is eligible for
			 designation as a foreign terrorist organization pursuant to section 219(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1189(a)) given its engagement in
			 terrorist activities and the threat it poses to the national security of the
			 United States.
				(7)Designation of the Pakistani Taliban as a
			 foreign terrorist organization would have several consequences, which would be
			 in the national security interest of the United States. The consequences are as
			 follows:
					(A)It would be unlawful for a person in the
			 United States or subject to the jurisdiction of the United States to knowingly
			 provide material support or resources to the Pakistani Taliban, including any
			 property, tangible or intangible, or service, including currency or monetary
			 instruments or financial securities, financial services, lodging, training,
			 expert advice or assistance, safehouses, false documentation or identification,
			 communications equipment, facilities, weapons, lethal substances, explosives,
			 or personnel.
					(B)Representatives and members of the
			 Pakistani Taliban who are aliens would be inadmissible to and, in certain
			 circumstances, removable from the United States.
					(C)Any United States financial institution
			 that becomes aware that it has possession of or control over funds in which the
			 Pakistani Taliban or its agent has an interest would be required to retain
			 possession of or control over the funds and report the funds to the Office of
			 Foreign Assets Control of the Department of the Treasury.
					(8)Designation of the Pakistani Taliban as a
			 foreign terrorist organization would—
					(A)support efforts of the United States
			 Government to curb terrorism financing and encourage other nations to do the
			 same;
					(B)stigmatize and isolate the Pakistani
			 Taliban internationally;
					(C)deter donations or contributions to and
			 economic transactions with the Pakistani Taliban; and
					(D)heighten public awareness and knowledge of
			 the Pakistani Taliban.
					(b)Designation
				(1)In generalNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of State shall designate the Pakistani
			 Taliban as a foreign terrorist organization under section 219(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1189(a)).
				(2)Administrative record not
			 requiredThe requirements of
			 paragraph (3) of section 219(a) of the Immigration and Nationality Act (8
			 U.S.C. 1189(a)(3)) shall not apply to the designation under this
			 subsection.
				
